IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                                   August 7, 2012 Session

                 FREDRICK MILAN v. STATE OF TENNESSEE

                   Appeal from the Criminal Court for Shelby County
                     No. 04-01712     J. Robert Carter, Jr., Judge




                No. W2011-02217-CCA-R3-PC - Filed January 30, 2013


Petitioner, Fredrick Milan, appeals the dismissal of his petition for post-conviction relief in
which he alleged that he received ineffective assistance of trial counsel. More specifically
he contends that (1) trial counsel failed to convey a twenty-five year offer by the State; and
(2) trial counsel failed to call certain witnesses to testify at trial. After a thorough review of
the record, we conclude that Petitioner has failed to show that his trial counsel rendered
ineffective assistance of counsel, and we accordingly affirm the judgment of the post-
conviction court.

  Tenn.R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

T HOMAS T. W OODALL, J., delivered the opinion of the court, in which N ORMA M CG EE O GLE
and R OGER A. P AGE, JJ., joined.

Michael E. Scholl, Memphis, Tennessee, for the appellant, Fredrick Milan.

Robert E. Cooper, Jr., Attorney General and Reporter; David H. Findley, Senior Counsel;
Amy P. Weirich, District Attorney General; Stephanie Johnson, Assistant District Attorney
General; Betsy Weintraub, Assistant District Attorney General; and Marline Iverson,
Assistant District Attorney General, for the appellee, the State of Tennessee.

                                           OPINION

I. Background

       Petitioner, Fredrick Milan, was convicted of the aggravated assault and first degree
premeditated murder of the victim, Pamela Stafford, and was sentenced to consecutive
sentences of five years and life, respectively. In the light most favorable to the State, the
proof presented at trial established the following. The victim and Petitioner lived together.
Petitioner had been arrested on September 26, 2002, for cutting the victim with a knife,
which resulted in his arrest for aggravated assault. After that, the victim left the apartment
and did not return until November 5, 2000. One witness testified that the victim was
supposed to marry someone else on November 9, 2002. On November 6, 2002, the victim
and Petitioner got into an argument while traveling in a white Cadillac Escalade, and
Petitioner stopped the vehicle at the intersection of Highway 64 and Houston Levy Road in
Shelby County. As the victim attempted to exit the passenger-side of the vehicle, Petitioner
shot her. The victim got out of the vehicle bleeding and clutching a pillow, and she
attempted to walk away. Petitioner got out of the Escalade and ordered the victim back
inside the vehicle. As she continued to walk away, Petitioner shot the victim in the back.
The victim fell on her back and attempted to get up, but Petitioner stood over her and shot
her again. Petitioner then walked over and spoke to a man at a nearby gas station and then
got back into the Escalade and fled the scene. Petitioner testified at trial and claimed that the
shooting was an accident. State v. Fredrick Milan, 2008 WL 4378172 (Tenn. Crim. App.
Sept. 26, 2008) perm. app. denied (Mar. 23, 2009). On direct appeal, this Court affirmed the
murder conviction but reversed the aggravated assault conviction because the indictments
for the offenses were improperly consolidated. A more detailed statement of the facts can
be found in this Court’s opinion on direct appeal. Id.

II. Post-Conviction Hearing

        At the post-conviction hearing, Petitioner testified that while he was in custody for the
present offense, he was contacted by federal authorities, and he agreed to work in an
undercover drug sting operation at the Shelby County Jail. Petitioner made drug buys from
officers and inmates that resulted in the federal indictments against sixteen to eighteen
individuals. Petitioner testified the undercover investigation lasted approximately three and
a half years, and the trial for his murder case was continued during that time.

        Petitioner testified that, as a result of his cooperation with federal authorities, he was
placed in protective custody, and he expected to receive some type of offer to settle the
murder case. He did not want to go to trial. Petitioner testified that when trial counsel took
over his case, trial counsel was aware of his undercover work. He said that trial counsel
visited him a couple of times in jail and wanted the federal agents to put a “deal” in writing,
but he never received anything. Petitioner testified that trial counsel never discussed any deal
that he was trying to procure nor told him of any amount of time that the State had offered.
 However, he said that on the day of his sentencing hearing, federal agents picked him up at
the Tipton County Jail for transportation to Shelby County and told him about a deal that was
“in place.”



                                               -2-
       Petitioner testified that at the sentencing hearing, the prosecutor indicated that a
substantially reduced offer had been made to Petitioner. The transcript of Petitioner’s
sentencing hearing contains the following exchange during the cross-examination of Officer
Raymond Tilton of the Memphis Police Department by the State’s prosecutor:

       [Prosecutor]:         Are you aware it’s a fair statement to say [Petitioner]
                             didn’t do this [undercover work in Shelby County Jail]
                             out of the goodness of his heart, did he?

       [Officer Tilton]:     No, sir. He did it because we told him we’d do what we
                             could to let the Judge know about his assistance to help
                             him out in his sentencing if he was found guilty of the
                             charges against him.

       [Prosecutor]:         And you are aware that we did take that into
                             consideration and made him a rather substantially
                             reduced offer from the one that he got at trial? You
                             understand that?

       [Officer Tilton]:     Yes, sir.

       [Prosecutor]:         And it was his option to go to trial?

       [Officer Tilton]:     It was his decision to go to trial. But like I say, I told
                             him we would talk to the Judge and let the Judge know
                             what he did for us.

       Petitioner testified that he asked trial counsel about the reduced offer and why he had
not heard about it. Petitioner testified:

       [Trial counsel said] They ain’t talking about nothing. I said, “Well, [trial
       counsel] they’ll [sic] talking about something. He just said a reduced offer.”
       And [trial counsel] said, we wasn’t talking about that. So once we went to the
       back, out of the courtroom, I said, [trial counsel] what are they talking about
       and he said, “Shit, they wasn’t talking about shit and I told you we was going
       to have to go to trial.”

      Petitioner testified that trial counsel also told him that there was no offer on the table.
He said that he was informed by post-conviction counsel that the reduced offer was for
twenty-five years. When asked if he would have accepted the offer, Petitioner said, “I think

                                               -3-
so.” He further asserted, “I didn’t get a chance to consider it, I might have [sic] of.”
Petitioner testified that the federal agents told him to expect an offer of twelve years.

         Petitioner testified that trial counsel met with him four times for a total of two to two
and a half hours. He said that trial counsel met with him the day before trial and asked what
his defense was going to be. Petitioner told trial counsel that he thought trial counsel had
been working on his case for years and that trial counsel should have a defense. He said that
he told trial counsel that the case should be postponed because trial counsel did not seem
prepared and had not subpoenaed any of the witnesses that Petitioner expected him to call
at trial. He said that he asked trial counsel about talking to Mary Walker, the manager of
Guns and Ammo, Lieutenant Ronnie Thompson, and Lieutenant Berryhill. Petitioner
testified that trial counsel did not want to call Lieutenants Thompson or Berryhill because
he did not trust them. He admitted that trial counsel hired “Inquisitor,” a private
investigation company, to investigate his case, and the names of the witnesses were given to
them. Petitioner testified that he met with an investigator from the company several times.
Petitioner said,

       They talked to Berryhill and a couple of my witnesses and taken [sic]
       statements from them. I know that he took a statement from Lisa Milan and
       I know he took a statement from Mary Walker. I think he met with my mom
       and took a few statements from my mom and took a statement from C.L. Pratt.

        Petitioner testified that his defense would have been that the shooting was an accident
and occurred during an argument between the victim, who was his girlfriend, and himself.
He said that he wanted to call his wife, Lisa Milan, to testify at trial. Petitioner admitted that
he met with the victim while he was married to Ms. Milan. He said that Ms. Milan would
have testified that he was not abusive. Petitioner testified that Ms. Milan would have also
testified that the victim exhibited violent tendencies toward her, and Ms. Milan would have
testified to the victim’s violent nature. He said that Ms. Milan gave a written statement to
Inquisitor. Petitioner testified that trial counsel never said why he did not want to call Ms.
Milan as a witness.

       Petitioner felt that trial counsel should have called Peggy Joyner, the mother of two
of his children, to testify that he was not abusive. He said that Ms. Joyner knew of his
relationship with the victim, and she had witnessed conversations between him and the
victim. She had also witnessed an argument between them. Petitioner claimed that when he
asked trial counsel about calling Ms. Joyner, trial counsel told him not to question his
“strategy.” Petitioner testified that he also mentioned Frances Harper’s name to trial counsel.
Ms. Harper was the mother of Petitioner’s oldest son.



                                               -4-
        Petitioner testified that the investigators from Inquisitor did not ask witnesses the
details of his relationship with the victim or whether she was violent toward him. He said
that the investigators asked him about the federal agents and his work history. He also gave
them the names and addresses of witnesses. Petitioner testified that he wanted trial counsel
to call Johnnie May Williams, a long-time friend of his mother, to testify that he had
purchased the victim an engagement ring. He thought that Inquisitor took a statement from
Ms. Williams.

        Petitioner testified that during trial, the State attempted to show that he and the victim
did not have a relationship and that he was trying to stalk her. He said that the
characterization was inaccurate because he and the victim had been seeing a relationship
counselor, Dr. Camilla Guy, whom he asked trial counsel to call at trial. He said that prior
to seeing the counselor, he had attended an anger management class for three to four weeks.
 Petitioner testified that trial counsel told him that he could not locate Dr. Guy. He said that
Dr. Guy was in the car with Lieutenants Thompson and Berryhill when he turned himself in
after the shooting and that she rode with him to the police department.

         Petitioner testified that he wanted trial counsel to call Lieutenant Berryhill to testify
at trial because Petitioner and Lieutenant Berryhill had been friends for fourteen to fifteen
years. He also said that he worked with Lieutenant Berryhill on several things. He was also
friends with Lieutenant Thompson. Petitioner felt that Lieutenants Berryhill and Thompson
could have testified that he was not a violent or abusive person. They were also familiar
with his relationship with the victim, and he turned himself in to them after the murder.
Petitioner testified that he wanted trial counsel to call his step-father, C.L. Pratt, to testify.
He noted that Mr. Pratt had testified at the preliminary hearing. Petitioner testified that Mr.
Pratt and Natasha Butler were traveling behind him and the victim when they began arguing,
and she was shot. Mr. Pratt then pulled into a nearby Citgo gas station, and he and Ms.
Butler were out of the vehicle as the altercation between Petitioner and the victim occurred
at the intersection. Petitioner testified that trial counsel refused to call Mr. Pratt or Ms.
Butler to testify at trial.

       Petitioner testified that he asked trial counsel to contact the manager of Guns and
Ammo to obtain receipts to show that the victim had purchased two guns, one of which was
similar to the one used in the shooting. He said that trial counsel told him that the manager
was out of town. Petitioner said that trial counsel did not request a continuance to obtain the
receipts. Defendant then introduced a receipt showing that the victim purchased a Bersa
Thunder and a Ruger pistol on June 29, 2002. Petitioner testified that he wanted his mother,
Eddie Milan Davis, to be called as a witness to testify concerning his relationship with the
victim. He said that Ms. Davis also had personal interaction with the victim.



                                               -5-
        Petitioner testified that he wanted trial counsel to call his sister, “Q,” who worked for
a bonding company, to refute the State’s proof at trial that the victim did not post his bond
for the aggravated assault that occurred on September 26, 2002. He said that his sister would
have verified that the victim was the one who actually posted Petitioner’s bond for that
offense. Petitioner testified that trial counsel told him it was difficult to contact Petitioner
and prepare for trial because Petitioner was being moved around to various jails.

        On cross-examination, Petitioner acknowledged that he testified at trial and told the
jury that the victim was the first aggressor and that she was abusive toward him. He did not
recall if he told the jury that he had previously assaulted the victim and was sent to anger
management. Petitioner admitted that a number of the witnesses that he wanted trial counsel
to call at trial were his family members. He said that his sister, Cosandra Milan, testified at
trial and talked about his relationship with the victim. She also talked about how Petitioner
admitted to getting into an argument with the victim and “bashing up the phone.”

        Petitioner admitted that he did not know if the federal agents knew that the State was
going to make him a plea offer. He said that approximately one year into his case, they told
him that there was going to be an offer of “about twelve years.” Petitioner testified that he
and trial counsel discussed the twelve-year offer; however, trial counsel said “if it ain’t in
writing, he wanted them to put it in writing. He said don’t believe nothing they say. You
can’t trust them, we’re probably going to trial.” Petitioner testified that at the time, he did
not understand that the federal agents could not make an offer for the State. Petitioner
testified that if all of his witnesses had testified at trial, he felt the outcome of his case would
have been different. He was aware that trial counsel received information from Inquisitor
concerning their investigation of Petitioner’s case. Petitioner testified that after trial, counsel
gave Inquisitor permission to send Petitioner the witnesses’ statements. Petitioner admitted
that he did not know the number of years that the State offered. He only knew that it was
“substantially reduced.” He said that post-conviction counsel told him that it was twenty-five
years. When asked if he would have accepted another plea offer, Petitioner replied, “I don’t
know what I would have taken, if there was an offer, I didn’t even get the opportunity to take
anything.”

        Cosandra Milan, Petitioner’s sister, testified that she met with trial counsel two times
and discussed Petitioner’s case. She testified at Petitioner’s trial concerning events that took
place prior to the murder. Ms. Milan testified that no one asked her any questions about
Petitioner’s relationship with the victim. She said that on the day of the murder, she took
Petitioner to the victim’s house, and they went inside. Ms. Milan testified that the victim was
cooking and wearing lingerie, and she and Petitioner began arguing. As they continued
arguing, Ms. Milan walked outside, got into her truck, and eventually left. Ms. Milan
testified that she drove down Houston Levee Road and pulled over to use her cell phone. She

                                                -6-
got out of her truck and walked over to a hill and watched the victim and Petitioner take
boxes of beer or wine out of the house and place them in an Escalade. She said that it
appeared that the argument had “calmed down.”

         Ms. Milan testified that she had known the victim for approximately two years, and
she had seen the victim act violently toward Petitioner. She said that Petitioner was married
at the time he met the victim and that the victim’s violence “escalated about the ex-wife and
also again about the Escalade truck.” Ms. Milan testified that there were always problems
between the victim, Petitioner’s then wife Lisa Milan, and Peggy Joyner. She said that the
victim would get into fights with Petitioner over Ms. Milan and Ms. Joyner, and she would
threaten to stab Petitioner with a steak knife. Ms. Milan testified that one day after an
argument with Petitioner’s ex-wife, the victim said that she was purchasing a gun from Guns
and Ammo. Ms. Milan testified that trial counsel never asked her about the arguments
between Petitioner’s ex-wife and the victim, Ms. Joyner and the victim, or the victim’s
purchase of weapons. She also was never asked if the victim attempted to kill Petitioner.
She did not tell trial counsel about the arguments or the incident with the knife because he
did not ask. Ms. Milan testified that she told trial counsel that the victim and Petitioner’s
relationship started going “bad” after they returned from a cruise. She testified that trial
counsel did not inform her that the State was accusing Petitioner of being abusive to the
victim. Ms. Milan did not believe that Petitioner abused the victim.

       On cross-examination, Ms. Milan testified that she took Petitioner home on the day
of the murder and walked inside the apartment with him. She said:

       When we went in the door, I don’t know what kind of food, but it was a food
       smell cooking there. And he was thinking, he was like, she said she ain’t here,
       but we smell food, because he kept calling her to come pick him up. We never
       could get a response from her. So we went in the house and all you can smell
       is onions, especially an onion smell of food. So I stood right in the center-way
       and he went over there and hollered to the bedroom. He come back out and
       she did and she had on lingerie and they went to arguing from there and I
       walked back up towards the door and went out the door.

       Ms. Milan recalled speaking to someone from Inquisitor and signing a sworn affidavit.
In the affidavit, Ms. Milan indicated that she dropped Petitioner off at the apartment and
watched him walk inside, but she did not go inside. However, Ms. Milan said that the
affidavit was incorrect and that she and Petitioner both went inside. Ms. Milan also testified
that Petitioner spoke to the victim by phone, and she told him that she was not at home and
that she would call him when she arrived home.



                                             -7-
       In her sworn affidavit, Ms. Milan said that the victim called Petitioner on the day of
the murder and told him that she was not at home. She also said that she thought the victim
was upset because she could not locate Petitioner. Ms. Milan admitted that paragraph seven
of her affidavit, in which she stated that the victim was angry when Petitioner arrived at the
apartment, was completely opposite of her post-conviction testimony in which she testified
that Petitioner was angry because the victim was wearing lingerie. Ms. Milan testified that
Petitioner was upset because the victim had lied to him concerning her whereabouts.

       Charles Pratt, Petitioner’s step-father, testified that on the day of the murder, he and
Petitioner were supposed to go look at a truck. He said that the victim called him to “come
over there and asked me was I still going with [Petitioner].” Mr. Pratt arrived at Petitioner’s
house between 8:00 and 9:00 a.m. and saw him walking out of the house with the victim.
Mr. Pratt briefly spoke with the two, and they seemed to be alright. Mr. Pratt testified that
he then left followed by Petitioner and the victim who were in a separate vehicle. He said:

       When I got to the gas station, I seen [Petitioner’s] truck pull up and looked like
       [the victim] was hitting him. But, I had took a girl over to [the victim’s] house
       that [Petitioner] had went to - - me and [Petitioner] had went to St. Louis and
       I took her and he went with her sister. So I figured that that was what [the
       victim] was mad about, you know.

        Mr. Pratt testified that it appeared Petitioner was trying to pull away from the victim.
He then heard one gunshot in the vehicle. Mr. Pratt saw the victim jump out of the truck, and
she was “hollering back and cursing.” Mr. Pratt testified that the victim slipped or fell to the
ground, and Petitioner tried to pick her up. At that point, Mr. Pratt heard another gunshot,
and Petitioner stood up, pointed the gun to his head, and then panicked. Mr. Pratt testified
that Petitioner looked at him, and “so many people started running from everywhere and
[Petitioner] got in his truck and left.” Mr. Pratt walked up to the victim, and she asked him
to call her mother. He then called for help and called the victim’s mother. Mr. Pratt testified
that he did not see Petitioner stand over the victim and shoot her nor did he see Petitioner
reach down, point the gun directly at the victim, and pull the trigger.

        Mr. Pratt testified that he was initially supposed to be a witness for the State. He said
that he informed the State that a portion of his written statement was incorrect. Mr. Pratt
testified that he met with trial counsel “[a]t least, nine times” and told him exactly what
happened. He said that although he testified at the preliminary hearing in Petitioner’s case,
he was not called to testify at trial. Mr. Pratt testified that his testimony would have differed
from witnesses at the scene who testified that Petitioner stood over the victim and shot her.
He said that he would have willingly testified if trial counsel had asked him. Mr. Pratt agreed



                                               -8-
that his testimony at the preliminary hearing met the State’s burden to show probable cause
to have Petitioner bound over to the Grand Jury on a charge of first degree murder.

       On cross-examination, Mr. Pratt testified that trial counsel said that he planned to call
Mr. Pratt to testify at trial. He said that he gave a statement to police on the day of the
shooting, which he signed but did not read. He also said that the person who took his
statement was the victim’s best friend. Mr. Pratt testified that his statement to police
indicated that he saw Petitioner with a gun on the day of the murder when Petitioner and the
victim walked out of the house and that Petitioner pointed it at the victim. However, he said
that portion of his statement was incorrect. Mr. Pratt testified that the remainder his statement
was consistent with his post-conviction testimony.

      Former Lieutenant, but current Deputy Chief Anthony Berryhill testified that he had
known Petitioner for fifteen years or longer, and Petitioner had worked as a “cooperating
witness” for several years and was working as such at the time of the murder in this case.
Deputy Chief Berryhill testified that he was a member of the Organized Crime Unit at the
time. Deputy Chief Berryhill testified that Petitioner turned himself over to Deputy Chief
Berryhill and Lieutenant Thompson after the murder, and he said that Petitioner was very
cooperative. He did not recall if Petitioner said that the shooting was accidental. Deputy
Chief Berryhill testified that he had never known Petitioner to be a violent person although
he knew that Petitioner had prior arrests for “assault and that type of thing.” He said that he
would have testified on Petitioner’s behalf at trial if he had been called as a witness.

       On cross-examination, Deputy Chief Berryhill testified that he did not make any
promises to Petitioner about the outcome of the murder case. He was not aware of
Petitioner’s history of domestic violence; however, it was “very possible” he knew that
Petitioner had been charged with passing worthless checks, a felony charge.

        Lieutenant Ronnie Thompson, who was retired from the Memphis Police Department,
testified that he first met Petitioner in 1988 or 1989 when Petitioner worked for him as an
informant in order to “work off” another criminal offense. Petitioner continued to work as
an informant after he successfully “worked off” the first offense. Lieutenant Thompson said
that he got to know Petitioner quite well, and he saw Petitioner at least twice a month. He
was shocked by the murder charge because he had never seen Petitioner act violently. He
said that prior to Petitioner’s surrender, Lieutenant Thompson had visited Petitioner’s
mother’s house in an attempt to locate him. Lieutenant Thompson later learned that
Petitioner was at another location and was afraid to turn himself in because the SWAT team
had the house surrounded. Petitioner requested to turn himself in to Lieutenant Thompson
and now Deputy Chief Berryhill. Lieutenant Thompson testified that Petitioner was very
cooperative when he turned himself in, and Petitioner said that he had accidently shot the

                                               -9-
victim. He said that he visited Petitioner a couple of times in jail after his arrest. Lieutenant
Thompson was not aware that Petitioner began working as an informant for the federal
authorities in an investigation involving officers and the sale of drugs in the jail and on the
penal farm. Lieutenant Thompson testified that he was never contacted by trial counsel to
testify about Petitioner’s cooperation and that Petitioner was not violent. He said that he
would have spoken on Petitioner’s behalf at trial. He would also have recommended a
reduced sentence for Petitioner.

       On cross-examination, Lieutenant Thompson testified that although he looked at
Petitioner’s criminal history, he was not aware that Petitioner had a history of assault
convictions in addition to convictions for disorderly conduct and a number of drug charges.
Petitioner was also convicted of violating an order of protection and passing worthless
checks. Lieutenant Thompson admitted that Petitioner never told him that he beat up his
wife or that he had previously cut the victim across the arm with a knife.

        Trial counsel testified that he began representing Petitioner in criminal court, and he
later became aware that Petitioner was cooperating with police on an investigation. He said:

       I don’t remember if he told me that or not, but I do remember going to visit
       another client in the jail and there was a policeman down there. And when
       somebody asked one of the Deputy Jailers asked who is here for Mr. Perkins,
       and then the client that I went to see said him and Fredrick Milan said he was
       [sic].

       And then when I saw him I asked why are you here. He said they told me I
       had an attorney visit. I said on what, and he said I guess it’s this. I said well,
       I’m the only attorney here so you shouldn’t be and then that’s when the
       undercover policeman said I’m here to see him, and then we had words about
       that and I told Mr. Milan not to talk to him and go back upstairs.

       Trial counsel testified that he advised Petitioner not to talk with the undercover officer
any further because he felt that it was improper for Petitioner to be speaking with officers and
federal agents behind his back. Petitioner also said that one of the officers told him that his
murder case was “all going to go away.”

       Trial counsel testified that he investigated Petitioner’s case and visited the crime
scene. He thought that Inquisitor also worked on the case. Trial counsel testified that
Petitioner was actively involved in his representation, and he did not remember if he
provided Petitioner with discovery. He said, “Traditionally I try not to give my clients



                                              -10-
discovery because I don’t want it floating around the jail.” Trial counsel testified that if he
had a question about something in discovery, he would have asked Petitioner.

       Concerning a plea offer, trial counsel testified:

       I don’t remember if there was an offer or not but I do remember they kept
       telling him that or he was telling me they told him this was going to go away.
       If there had been an offer I would have conveyed that offer.

When asked if he always conveyed an offer made by a prosecutor, trial counsel replied,
“Definitely, yes.” There was “no question” that he would have conveyed a twenty-five-year
offer to Petitioner made by the State. When asked about the exchange that occurred at the
sentencing hearing about a “substantially reduced offer,” trial counsel testified: “It must have
been but there was no offer given to me, I mean, that I’m aware of because if I had I would
have told him that.” Trial counsel further said: “But I don’t see how he would make me an
offer anyway after we finished the trial. There ain’t no offer to be made.” He said that
Petitioner never mentioned the subject at the sentencing hearing.

        Trial counsel testified that Petitioner did not indicate that he wanted to plead guilty
rather than go to trial. Trial counsel said:

       He wanted to go to see if this was all going to go away as he had been
       promised that it was going to go away, and we just kept waiting and waiting
       and waiting. And I think that we got to a point where it was time to fish or cut
       bait, and we went on to trial.

       Trial counsel testified that Petitioner’s defense was that he was trying to take the pistol
away from the victim, and it accidentally discharged. He said that the primary aggressor
issue did not come up at trial “because it didn’t matter if we were going - - if we’re stating
that she was accidentally shot it wouldn’t have mattered.”

        Trial counsel testified that due to Petitioner’s undercover work, he was moved to a
facility in Tipton County without trial counsel’s knowledge. When trial counsel learned that
Petitioner was in that facility, he attempted to meet with Petitioner but was not allowed to do
so. He eventually traveled to Tipton County three or fours times to meet with Petitioner.
Trial counsel thought that he also met with Petitioner the weekend before trial.

      Trial counsel felt that he interviewed all of the witnesses that he heard about.
Concerning potential witnesses, trial counsel said:



                                               -11-
       I try to determine if they are going to be helpful, are they going to be beneficial
       or not. I don’t spend a lot of time on witnesses that I don’t think that are going
       to help us, or if the probative value is going to be less than a prejudicial value
       I don’t use them.

        Trial counsel testified that he “traditionally” tried not to use family members as
witnesses “because the jury tend[s] to believe that they’re going to say anything to help their
family member.” Trial counsel indicated that he did not call Defendant’s wife, Lisa Milan,
to testify at trial because he was afraid of “what the jury would think about [Petitioner]
having a wife and a girlfriend.” Petitioner had also been previously accused of assaulting Ms.
Milan.

       Trial counsel testified that he did not call anyone to testify as to Petitioner’s peaceful
nature “[b]ecause this was an accident it doesn’t make any difference about whether he was
peaceful or not in my opinion.” When asked if that sort of evidence would have exposed
more of Petitioner’s past, trial court further testified:

       I think it would have because we’re not talking about fact witnesses here. I
       mean, I think that people that we got and it’s very, very common for
       defendants or their families to want to testify that he teaches Sunday school
       and he goes to church and all that, but by doing that it doesn’t help the facts.

       It opens him up to character and then they can get - - even if I don’t want to
       put my client on the stand for his record to come in, and usually I don’t do that,
       then if I open up the character the first thing the Prosecution is going to ask
       well, if you knew he had been arrested for XYZ would you still think he was
       a good guy, which would get all that information out to the jury and I wouldn’t
       want them to know that.

       Trial counsel did not remember talking to Peggy Joyner, the mother of some of
Petitioner’s other children, or remember why he did not want to call her at trial. He thought
that Petitioner still had an active relationship with her, but he could not remember for certain.

       Concerning character witnesses, trial counsel testified:

       I would not have used - - ordinarily if I’m going to use character witnesses I’ll
       save them until the sentencing stage. I do not want to use character witnesses
       during the trial. I’ll try to restrict everybody that’s talking to the facts because
       the more people you put here in this chair the more opportunities that the State



                                              -12-
       will have to cross examine them and get in evidence that ordinarily could not
       be gotten into.

       Trial counsel again explained that the theory of defense was that an accidental
shooting occurred inside a vehicle. He said that Petitioner wanted him to call Larry
Fitzgerald, an attorney who represented Petitioner on a domestic violence case. Trial counsel
did not see how that would have helped Petitioner’s case.

        Trial counsel could not remember Petitioner asking him to call Johnnie May Williams
to testify that Petitioner had purchased an engagement ring for the victim to contradict the
State’s proof that the victim was engaged to someone else. Trial counsel remembered that
Petitioner said that he had purchased a ring and planned to marry the victim; however, trial
counsel pointed out that Petitioner was still married to Ms. Milan. Again, trial counsel did
not know how Ms. Williams’ testimony would be helpful to Petitioner’s case, and he did not
“know what kind of exposure or question that the DA would have gotten from her based on
that hearsay.” Trial counsel testified that he would have made a tactical decision not to call
her.

        Trial counsel testified that it would not have been helpful to call Lieutenant Thompson
and Deputy Chief Berryhilll to testify in Petitioner’s case because they were not witnesses
as to the facts of the incident. He was familiar with Charles Pratt, Petitioner’s step-father.
Trial counsel testified that he thought Mr. Pratt would have testified concerning Petitioner’s
relationship with the victim, but he did not see Petitioner take the gun from the victim at the
time of the shooting. He noted that Mr. Pratt also could have testified that Petitioner and the
victim left the apartment together “but that was not a fact that was in dispute.” Mr. Pratt was
impeached at the preliminary hearing by a statement that he gave to police.

     Trial counsel was aware that the victim had purchased firearms from Guns and
Ammo, and he thought that he spoke “to a gun shop owner or something on Winchester or
somewhere.” Concerning the firearm, trial counsel testified:

       If it was not the firearm that was used in the incident I probably would have
       not called it because it wouldn’t have made any difference unless, you know,
       my theory of defense was that she went in her purse to get a firearm and he
       was aware that she had it, then I would have . . . .

       But I think in this particular case the firearm was between the seats in the
       Cadillac or Escalade or something, and she got that firearm I believe, and he
       was attempting to take it from her and it went off. I think that’s what I
       remember.

                                             -13-
       Trial counsel was sure that he spoke with Cosandra Milan, Petitioner’s sister. He did
not feel her testimony at the post-conviction hearing, that she had never seen Petitioner abuse
the victim and that she saw Petitioner and the victim loading boxes into the Escalade on the
day of the murder, was relevant to the theory of defense. Trial counsel noted that he
regretted calling Petitioner to testify at trial. He said:

       Well, because I think that when you try cases we have to take a whole lot of
       stuff into consideration. One of the things that I take is the body language,
       especially of the witnesses and the jurors, and I felt pretty comfortable in the
       trial that I had one or two of the jurors I felt real good about that just watching
       the body language.

       But - - and I say regrettably because I put Mr. Milan on the stand and I wished
       that I had not because under cross examination I do believe his testimony was
       laced with a lot of profanity that the jurors heard and the ones that I felt
       comfortable with I could see their body language shift based on the language
       that Mr. Milan was using about this incident. And that kind of destroyed
       everything.

       Trial counsel noted that at the sentencing hearing, he asked Petitioner if there was
anything else that he wanted to tell the judge, and Petitioner said, “no.” Petitioner did not
mention anything about a twenty-five year offer from the State.

        On cross-examination, trial counsel testified that a “federal officer” testified at the
sentencing hearing about Petitioner’s cooperation since his arrest and that his cooperation led
to the arrest and convictions of several jailers for smuggling drugs into the Shelby County
Jail.

        Trial counsel agreed that in his opening statement at trial, he told jurors that Petitioner
was married to someone other than the victim. He also told the jury that Petitioner had
purchased a Lexus and a ring for the victim. Trial counsel admitted that he told jurors that
the victim pulled a gun out of the car and hit Petitioner. He said that Petitioner and the
victim were struggling over the gun as Petitioner drove down the street. When they got to
the traffic light, Petitioner was holding the victim’s hand “ducking and dodging trying to
keep her from shooting him while he’s holding on to her.” Trial counsel further admitted that
he told jurors that Petitioner placed the vehicle in park and then snatched the gun from the
victim. Petitioner testified at trial that he took out all of his anger, frustration, and passion
while the victim was cussing and crying, and Petitioner shot her. Trial counsel remembered
talking to Petitioner about him and the victim being in a big fight and struggling over the
gun.

                                               -14-
        Trial counsel testified that it probably would have been important to show the jury that
the gun belonged to the victim. He further agreed that it may have been an important factor
that the crime scene officers collected shell casings from a .380 caliber pistol. Trial counsel
remembered speaking to someone at Guns and Ammo about the two weapons purchased by
the victim prior to the shooting. The receipt for one of the weapons indicated that it was a
.380 caliber pistol. Trial counsel did not recall why the owner of the gun shop was not called
to testify other than trial counsel was “very hesitant about subpoenaing people that don’t
want to testify because they’ll get on the stand . . . and begin to talk and say things that would
be detrimental.” He did not recall what, if any, detrimental information the store owner
might have had.

       Trial counsel acknowledged that Petitioner’s reputation for violence was no secret in
the case. Concerning this issue, the following exchange took place:

       [Trial Counsel]:                      No, I don’t - - but I don’t remember the
                                             trial that way. I remember that they
                                             wanted to make a big issue it appears to
                                             me and I tried to keep that away because
                                             I’m only talking about what happened in
                                             the car. I didn’t want to get into all this
                                             other stuff because I thought it was more
                                             prejudicial than probative.

       [Post-conviction Counsel]:            Well, let me - - okay. So that’s - - let me
                                             ask you this then because you’re saying,
                                             you’re telling us that’s how you remember
                                             the case. Well, if an issue was there in Mr.
                                             Milan’s case concerning - - and the issue
                                             of violence is already out there, there’s
                                             nothing to hide with regards to being
                                             violent, and that part of the facts in the
                                             case is whether or not this is the victim’s
                                             gun and she was the primary aggressor
                                             would it not be relevant then in your
                                             defense to show that the victim was the
                                             violent individual in the relationship?

       [Trial Counsel]:                      I don’t know because I can’t remember
                                             exactly what I had planned or how - -
                                             what my theory and theme of the case was.

                                              -15-
                                           I do remember talking about the violence -
                                           - I mean, the trauma in the relationship and
                                           that was my attempt to defuse any of that
                                           and to show that he was actually in love
                                           with this woman, he would not have
                                           harmed her. I do remember doing that in
                                           opening. And that’s why I did it.

                                           But I didn’t want to continue to remind the
                                           jury that they had been fighting or they
                                           fought often or whatever.

       [Post-conviction Counsel]:          So if the Prosecution was doing it time and
                                           time with the witnesses your strategy in
                                           this situation was to not confront that issue
                                           and try to not let the jury hear any more
                                           about it?

       [Trial Counsel]:                    No. No. If - - if the Prosecution did that
                                           then my strategy would have been to try to
                                           discredit that witness on the stand and their
                                           testimony, maybe not discredit it but to
                                           talk about the good things that he had also
                                           done or had.

        Trial counsel was aware that Mr. Pratt knew Petitioner well. Although Mr. Pratt was
parked at a gas station and witnessed what happened at the intersection, he did not see what
happened inside the vehicle between the victim and Petitioner. Trial counsel testified that
he would not have called Mr. Pratt as a witness if his credibility could have been challenged.
He said that he did not call Mr. Pratt “because he could not testify as to the events.” Trial
counsel agreed that Mr. Pratt told police that he saw Petitioner and the victim in the vehicle,
he saw several shots fired, and he saw them outside the vehicle.” However, he said that Mr.
Pratt’s statement was inconsistent with the theory of defense. Trial counsel said:

       Our thing was, and I do remember talking about that and Mr. Milan states that
       he took the gun from her in the car, so he could not have seen - - this is not
       consistent.

       He says here he saw her jumping out of the truck and then he saw him get out
       of the truck with the gun and then he went over to where she was and shot.

                                             -16-
       Trial counsel acknowledged there was nothing in Mr. Pratt’s statement indicating that
Petitioner stood over the victim and fired shots into her “execution style.” Trial counsel
acknowledged that a couple of witnesses testified that Petitioner “virtually” stood over the
victim and fired shots into her body. He acknowledged that the witnesses’ testimony was
inconsistent with that of Mr. Pratt and of the medical examiner who testified at trial that the
victim did not appear to have any gunshot wounds to the front of her chest fired from a close
range while she was on the ground.

       Trial counsel testified that it was hard to prepare for trial because Petitioner was
moved to different places of incarceration. He said that Petitioner did not seem concerned
with his case because officers told him that the murder charge would “go away” due to his
cooperation. Trial counsel testified that he told Petitioner not to put any faith in a deal that
was made without counsel, and “if I didn’t present it to him there was none.” He said:

       But they kept convincing him and even after I told this guy, whoever he was,
       to leave and not talk to Mr. Milan well naturally I couldn’t force him to do that
       but I did tell Mr. Milan to go back upstairs and not talk to him.

       And I think he might have gone - - I know he left but he might have come
       back, I don’t know. But the thing was that I was afraid of that they would
       convince him to continue to do this stuff in the jail which was very, very, very
       dangerous, that this murder case would go away. And I think that he honestly
       believed that this was going to go away.

Trial counsel admitted that he never contacted the FBI about Petitioner. He said that
normally if a client wanted to cooperate with the federal government, he would arrange the
meetings and be present when officials spoke with the client. Trial counsel said that it would
be extremely important in that situation to meet with the U.S. Attorney who could help with
the case. Trial counsel testified that he knew Petitioner was cooperating with the federal
authorities and being used as an undercover informant to run drugs in and out of the jail at
201 Poplar Avenue. Trial counsel said that when he found out Petitioner was talking to
federal authorities, he told Petitioner not to talk with them anymore without him present. He
told Petitioner to give him the name and phone number of anyone else who attempted to
speak with Petitioner, and trial counsel would contact them to set up a meeting. Trial counsel
testified that he did not make any effort to contact the FBI, U.S. Attorney’s Office, or the
prosecutor about Petitioner’s cooperation.

       Trial counsel remembered Petitioner said that he turned himself in to Lieutenant
Thompson and Deputy Chief Berryhill. He did not recall that Petitioner asked him to call the
two officers to testify at trial. Trial counsel did not recall knowing that Petitioner had been

                                              -17-
working with them as an informant since 1988. Trial counsel testified that he learned “just
before the trial or during the trial” the extent of Petitioner’s cooperation with the federal
authorities. He did not know that Petitioner’s trial was postponed until after the officers were
prosecuted in federal court. Trial counsel also testified that he did not know that Petitioner
was the person who testified against the officers. He said that when he found out that
Petitioner was being moved around to different facilities, he was concerned more about
Petitioner’s safety than making a deal. Trial counsel testified that when he inquired about
Petitioner being moved, no one knew why he was being moved. He thought that Petitioner
told him about Officer Russ Tilton who was called to testify at the sentencing hearing.

       On redirect examination, trial counsel testified that the murder in this case happened
while Petitioner was out on bond for aggravated assault against the victim. He agreed that
the State had a high interest in prosecuting Petitioner. Trial counsel did not recall any plea
offer made to Petitioner, and he would have conveyed any offer to Petitioner if there had
been one. Trial counsel testified that he had never had a murder case dismissed because a
defendant cooperated with the federal authorities. He did not see how Lieutenant
Thompson’s or Deputy Chief Berryhill’s testimony would have been helpful at trial or in
negotiating with the federal authorities. Concerning Charles Pratt, trial counsel testified that
Mr. Pratt would have easily been impeached at trial because his statement to police indicated
that he saw Defendant get out of the vehicle with the gun. However, he later said that he
never told that to the officer who took his statement. He also claimed that the officer was the
victim’s best friend.

III. Standard of Review

        On appeal, Petitioner asserts that he received ineffective assistance of counsel because
trial counsel failed to convey a twenty-five-year offer by the State and trial counsel failed to
call Charles Pratt, Lieutenant Thompson, and Deputy Chief Berryhill to testify at trial. He
further asserts that trial counsel failed to “properly question” Petitioner’s sister, Cosandra
Milan, at trial or present proof that the victim purchased two guns from Guns and Ammo.

       In a claim for post-conviction relief, the petitioner must show that his or her
conviction or sentence is void or voidable because of the abridgment of a constitutional right.
Tenn. Code Ann. § 40-30-103. Petitioner bears the burden of proving factual allegations by
clear and convincing evidence. Tenn. Code Ann. § 40-30-110(f); Grindstaff v. State, 297
S.W.3d 208, 216 (Tenn. 2009). The post-conviction court’s factual findings “are conclusive
on appeal unless the evidence preponderates against those findings.” Jaco v. State, 120
S.W.3d 828, 830 (Tenn. 2003). Upon review, this court will not reweigh or reevaluate the
evidence below, and all questions concerning the credibility of witnesses, the weight and



                                              -18-
value to be given their testimony, and the factual issues raised by the evidence are to be
resolved by the trial court, not this court. Momon v. State, 18 S.W.3d 152,156 (Tenn. 1999).

       On appeal, the post-conviction court’s findings of fact are entitled to substantial
deference and are given the weight of a jury verdict. They are conclusive unless the evidence
preponderates against them. See Henley v. State, 960 S.W.2d 572, 578 (Tenn. 1997); Alley
v. State, 958 S.W.2d 138, 147 (Tenn. Crim. App. 1997). A post-conviction court’s
conclusions of law are subject to a de novo review with no presumption of correctness.
Fields v. State, 40 S.W.3d 450, 457 (Tenn. 2001). Our supreme court has “determined that
the issues of deficient performance by counsel and possible prejudice to the defense are
mixed questions of law and fact, ... thus, [appellate] review of [these issues] is de novo” with
no presumption of correctness. State v. Burns, 6 S.W.3d 453, 461 (Tenn. 1999).

       When a petitioner seeks post-conviction relief based on the alleged ineffective
assistance of counsel, the petitioner bears the burden of showing that (a) the services
rendered by trial counsel were deficient, and (b) that the deficient performance was
prejudicial. See Powers v. State, 942 S.W.2d 551, 558 (Tenn. Crim. App. 1996). In order
to demonstrate deficient performance, the petitioner must show that the services rendered or
the advice given was below “the range of competence demanded of attorneys in criminal
cases.” Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975). In order to demonstrate
prejudice, the petitioner must show that there is a reasonable probability that, but for
counsel’s deficient performance, the result would have been different. See Strickland v.
Washington, 466 U.S. 668, 694, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). “Because a
petitioner must establish both prongs of the test to prevail on a claim of ineffective assistance
of counsel, failure to prove either deficient performance or resulting prejudice provides a
sufficient basis to deny relief on the claim.” Henley v. State, 960 S.W.2d 572, 580 (Tenn.
1997).

       On claims of ineffective assistance of counsel, the petitioner is not entitled to the
benefit of hindsight. See Adkins v. State, 911 S.W.2d 334, 347 (Tenn. 1994). This Court
may not second-guess a reasonably-based trial strategy, and we cannot grant relief based on
a sound, but unsuccessful, tactical decision made during the course of the proceedings. See
id. However, such deference to the tactical decisions of counsel applies only if counsel
makes those decisions after adequate preparation for the case. See Cooper v. State, 847
S.W.2d 521, 528 (Tenn. Crim. App. 1992).

       First, Petitioner argues that trial counsel failed to properly convey an alleged twenty-
five-year plea offer by the State. Concerning this issue, the post-conviction court found:




                                              -19-
The Petitioner testified at the Post-Conviction hearing. In summary, he
contends that his history of cooperation with police to “work off” drug
charges, coupled with his role as a undercover agent/cooperating individual in
a federal investigation into the Shelby County Jail should have resulted in his
having a favorable negotiated plea agreement. Petitioner was unclear as to
what it should be but thought it should be “less than twenty-five years.”

Petitioner additionally believes that his trial attorney, [ ], should have been able
to demonstrate to the jury that he should not have been convicted of First
Degree Murder.

Petitioner testified about, and called witnesses to support, his cooperation with
authorities while this case was pending. Apparently, Petitioner had been a
“cooperating individual” in previous narcotics cases. Once in jail on this
murder charge, he began working with members of an FBI task force
investigating corruption in the Shelby County Jail. Petitioner was a pivotal
witness in a matter which resulted in the indictment by the federal government
of a large number of deputy jailers and inmates on a variety of charges.
Petitioner apparently kept the fact of his cooperation a secret, even from his
attorney. Petitioner is adamant that the individuals he was working for told
him these charges would “go away.” At the very least, Petitioner claims he
would receive twelve (12) years for the murder.

Trial counsel testified that he learned of his client’s cooperation by accident.
[Trial counsel] saw an undercover police officer waiting to visit his client in
jail. Trial counsel was angry that his client was being interviewed without his
being notified, and he instructed his client not to communicate with others
without the presence of his attorney.

Petitioner’s attorney was aware that Petitioner thought he was going to receive
some favorable resolution, but that he was not so sure . . . . There is a
reference at Petitioner’s sentencing hearing (Exhibit #3 at page 14) to there
having been a “substantially reduced offer having been made to Petitioner,”
which was not accepted.

The details of that offer are not clear. What is clear is that Petitioner expected
that his cooperation with the federal officers would result in either dismissal
of his charges or something approaching that. It is further clear that whatever
the reduction that was conveyed to Petitioner was not agreeable to Petitioner
who then exercised his right to proceed to trial.

                                       -20-
The post-conviction court further concluded:

       Petitioner remains convinced that his cooperation with the federal government
       should have been rewarded more substantially than was offered. He repeatedly
       asserts that he was told that his case would “go away.”

       Petitioner was indicted for First Degree Murder and chose to exercise his right
       to a jury trial when he did not get the offer he expected. He believes that his
       attorney was at fault when the jury did not accept his explanation that the
       shooting was basically the victim’s fault.

       The burden of proof is on the Petitioner to establish that his attorney’s
       performance was deficient, and that this deficiency adversely affected his
       defense. Strickland vs. Washington, 466 U.S. 668 (1984).

       In this case, Petitioner excluded his trial attorney from his communications
       with federal officers, preferring to deal with them on his own. When the
       desired result did not materialize, he cannot now blame his attorney.

        The record in this case supports the post-conviction court’s findings, with the
exception of the court’s finding that trial counsel communicated any plea offers by the State
to Petitioner and that Petitioner rejected all offers. (This was omitted from the quote of the
findings). Trial counsel did not recall a plea offer, but said if there had been a twenty-five-
year offer, there was “no question” that he would have conveyed it to Petitioner. He
remembered that Petitioner was not concerned about his case because he claimed that he was
told that the case would “go away” due to his cooperation with federal authorities. Petitioner
also said that he had been told to expect an offer of twelve years. When asked about the
exchange that occurred at the sentencing hearing about a “substantially reduced offer,” trial
counsel testified: “It must have been but there was no offer given to me, I mean, that I’m
aware of because if I had I would have told him that.” Trial counsel further said: “But I
don’t’ see how he would make me an offer anyway after we finished the trial. There ain’t
no offer to be made.” He said that Petitioner never mentioned the subject at the sentencing
hearing. Trial counsel further testified that Petitioner did not indicate that he wanted to plead
guilty rather than go to trial.

        Additionally, Petitioner did not testify that he would have accepted a twenty-five-year
offer if one had been made. When asked at the post-conviction hearing if he would have
accepted the offer, Petitioner said, “I think so.” He further asserted, “I didn’t get a chance
to consider it, I might have of [sic].” Petitioner did not call any witnesses at the post-
conviction hearing, including the prosecutor who handled the case, who testified as to any

                                              -21-
offer made to Petitioner. We note that Petitioner indicated at the post-conviction hearing that
he had been represented by at least four other attorneys in addition to trial counsel. The
record does not reflect that a plea offer was conveyed to one of the other attorneys.

       Petitioner has not shown by clear and convincing evidence that a twenty-five-year
offer was made by the State, and he is not entitled to relief on this issue.

        Next, Petitioner contends that trial counsel was ineffective for failing to call his step-
father, Charles Pratt, and Lieutenant Ronnie Thompson, and Deputy Chief Anthony Berryhill
to testify on his behalf at trial. He further asserts that trial counsel failed to properly examine
his sister, Cosandra Milan, at trial and failed to present proof from Guns and Ammo to show
that the murder weapon was purchased by the victim.

       Concerning this issue, the post-conviction court found:

               The second group of complaints about his trial counsel centered on the
       conduct of the trial. Petitioner testified at the trial that the killing was basically
       an accident during an argument. Eye witness testimony described how
       Petitioner stopped the vehicle he was driving and shot the victim. As the
       victim walked away from the vehicle the Petitioner shot her again, this time in
       the back. He stood over her and fired a final shot into her as she lay in the
       street. State of Tennessee vs. Milan (supra) at page 13.

       *    *    *

               Trial counsel had the help of a private investigator in preparing this
       matter for trial. The strategy throughout was that the initial shooting was an
       accident. Trial counsel testified that this was the theory that was based upon
       the statement given to police by the Petitioner. Additionally, trial counsel
       noted that claiming “self-defense” and attempting to portray the victim as “first
       aggressor” would have opened up a variety of acts by the Petitioner that would
       not otherwise be relevant. Petitioner, nevertheless, wanted witnesses called
       that his attorney knew would not support their defense. Trial counsel testified
       that he did not think it would help the case to establish that Petitioner was
       married, and that [the] victim was one of at least two girlfriends.

       *    *    *

       Petitioner now complains that someone from the gun store (Guns and Ammo)
       was not called to show that [t]he victim purchased a gun similar to the one she

                                               -22-
       was killed with. The actual murder weapon was not recovered. This would
       not have been relevant when Petitioner’s defense was that the shooting was
       accidental when he was trying to take a gun away from the victim.

       Petitioner also called a witness at the hearing, C.L. Pratt. Mr. Pratt is married
       to Petitioner’s mother. He testified that on the day of the shooting he was in
       a car nearby. He testified that he heard a gunshot, and that victim “slipped and
       fell.” When Petitioner tried to pick [the] victim up - another shot was heard.
       He heard a final shot as Petitioner bent down to the victim. He denied that
       Petitioner “stood over her and shot her.”

       Mr. Pratt claims that the statement he gave to the police (exhibit #4) was
       inaccurate. He maintains that the police added the details that were
       unfavorable to Petitioner. In reading the statement, it is clear why trial counsel
       would not have called Mr. Pratt as a witness on Petitioner’s behalf.

       Mr. Pratt did testify for the State at Petitioner’s Preliminary examination. At
       the Post-Conviction Hearing the Petitioner also called two Memphis Police
       Department officers (one of whom is now retired). These officers both
       testified of their history of using Petitioner as a “snitch.” They were also
       instrumental in Petitioner’s arrest, since he called them and turned himself into
       [sic] them after the shooting.

       Neither of these officers were aware of the federal investigation that went on
       during Petitioner’s incarceration. Both officers expressed surprise at the
       murder charge since neither had seen the “violent side” of Petitioner and were
       seemingly unaware of Petitioner’s convictions for Assault or for the facts
       surrounding these cases.

       The record in this case does not preponderate against the trial court’s findings. Trial
counsel testified that he “traditionally” tried not to use family members as witnesses “because
the jury tend[s] to believe that they’re going to say anything to help their family member.”
Trial counsel testified that he did not call anyone to testify as to Petitioner’s peaceful nature
“[b]ecause this was an accident it doesn’t make any difference about whether he was
peaceful or not in my opinion.” He further felt that sort of evidence would have exposed
more of Petitioner’s past. Trial counsel explained that the theory of defense was that an
accidental shooting occurred inside a vehicle.

    Trial counsel was aware that the victim had purchased firearms from Guns and
Ammo, and he thought that he spoke “to a gun shop owner or something on Winchester or

                                              -23-
somewhere.” Although trial counsel testified that it probably would have been important to
show the jury that the victim purchased a gun similar to the one that she was shot with, he
also said that it would not have made a difference in the case given the theory of defense.
We agree. Petitioner’s defense and testimony at trial was that he took the gun away from the
victim and accidently shot her. Proof that the victim had previously purchased a similar gun
would have made absolutely no difference in this case given the fact that after the victim was
shot in the vehicle, Petitioner then shot her in the back as she stood unarmed in the street, and
he stood over her and shot her again as she lay helpless on the ground.

        Trial counsel was sure that he spoke with Cosandra Milan, Petitioner’s sister. He did
not feel her testimony at the post-conviction hearing, that she had never seen Petitioner abuse
the victim, was relevant to the theory of defense. Ms. Milan testified at the post-conviction
hearing that she never told trial counsel about incidents of violence or threats of violence by
the victim against Petitioner because he did not ask. However, she then said that she told
trial counsel that the victim and Petitioner’s relationship started going “bad” after they
returned from a cruise. Ms. Milan’s testimony at the post-conviction hearing contradicted
her trial testimony and a sworn affidavit given to Inquisitor. At trial and in the affidavit, she
said that she dropped Petitioner off at his apartment on the day of the murder and waited
outside; however, at the post-conviction hearing, Ms. Milan testified that she went inside the
apartment with Petitioner and that he was mad because the victim was cooking and wearing
lingerie. She said that she then went back out to her vehicle and waited for Petitioner. In her
sworn affidavit, Ms. Milan also said that the victim called Petitioner on the day of the murder
and told him that she was not at home. She also said that she thought the victim was upset
because she could not locate Petitioner. Ms. Milan admitted that paragraph seven of her
affidavit, where she stated that the victim was angry when Petitioner arrived at the apartment,
was completely opposite of her post-conviction testimony in which she testified that
Petitioner was angry because the victim was wearing lingerie. Ms. Milan testified that
Defendant was upset because the victim had lied to him about her whereabouts. She claimed
that the affidavit was incorrect. As pointed out by the State, Ms. Milan’s contradictory
testimony would have done nothing to help Petitioner’s case.

        Trial counsel testified that he thought Charles Pratt, Petitioner’s step-father, would
have testified concerning Petitioner’s relationship with the victim, but Mr. Pratt did not see
Petitioner take the gun from the victim at the time of the shooting. He noted that Mr. Pratt
also could have testified that Petitioner and victim left the apartment together “but that was
not a fact that was in dispute.” He noted that Mr. Pratt was impeached at the preliminary
hearing by a statement that he gave to police indicating that he saw Petitioner point a gun at
the victim as they left the apartment before the murder. Although Mr. Pratt was parked at
a gas station and witnessed what happened at the intersection, he did not see what happened
inside the vehicle between the victim and Petitioner. Trial counsel testified that he would not

                                              -24-
have called Mr. Pratt as a witness if his credibility could have been challenged. He also said
that he did not call Mr. Pratt “because he could not testify as to the events.” He further noted
that Mr. Pratt indicated that he heard two shots, which was contradicted by other witnesses
and the medical examiner who testified that the victim was shot at least three, and possibly
four times. Although there was nothing in Mr. Pratt’s statement indicating that Petitioner
stood over the victim and fired shots into her “execution style,” trial counsel acknowledged
that three other witnesses, not related to Petitioner, testified that Petitioner “virtually” stood
over the victim and fired shots into her body. Trial counsel testified that Mr. Pratt would have
easily been impeached at trial because of his statement to police. We conclude that trial
counsel made a sound strategic decision not to call Mr. Pratt as a witness.

        Trial counsel remembered Petitioner saying that he turned himself in to Lieutenant
Thompson and Deputy Chief Berryhill after the murder. However, he did not recall
Petitioner asking him to call the two officers to testify at trial. Lieutenant Thompson testified
that it was not until the SWAT team had surrounded the house where Petitioner was staying
that Petitioner called him and Deputy Chief Berryhill about surrendering. Trial counsel did
not recall knowing that Petitioner had been working with the two officers as an informant
since 1988. He testified that it would not have been helpful to call Lieutenant Thompson and
Deputy Chief Berryhilll to testify in Petitioner’s case because they were not fact witnesses.
Again, as pointed out by the State, neither of the officers in question was at the scene at the
time of the murder. Although the two officers would have testified that they had never
witnessed Petitioner act violently, this was not relevant to the defense theory utilized by trial
counsel.

       We conclude that Petitioner has failed to show by clear and convincing evidence that
he received ineffective assistance of counsel or that he was prejudiced by any alleged
deficiencies in counsel’s representation. Petitioner is not entitled to relief in this appeal.

                                       CONCLUSION

       After a thorough review, we affirm the judgment of the post-conviction court.


                                                     ___________________________________
                                                     THOMAS T. WOODALL, JUDGE




                                              -25-